Title: James Madison to Thomas L. McKenney, 12 September 1829
From: Madison, James
To: McKenney, Thomas L.


                        
                            
                                Montpr.
                            
                            
                                
                                    
                                
                                 Sept. 12. 1829
                            
                        
                        
                        J. Madison presents his friendly respects to Col. McKenney and thanks him for the interesting Little pamphlet
                            accompanying his favor of the 4th instant
                        
                            
                                
                            
                        
                    